Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 1 of 7 PageID #: 715
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 2 of 7 PageID #: 716
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 3 of 7 PageID #: 717
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 4 of 7 PageID #: 718
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 5 of 7 PageID #: 719
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 6 of 7 PageID #: 720
                                                                  Attachment 20
Case 3:18-cv-01234 Document 1-21 Filed 11/02/18 Page 7 of 7 PageID #: 721
                                                                  Attachment 20
